     Case 3:20-cr-00274-N Document 17 Filed 07/29/20         Page 1 of 4 PageID 318



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

UNITED STATES OF AMERICA                             NO. 3:20-CR-00274-N

v.

WILHAN MARTONO

               UNOPPOSED MOTION FOR A PROTECTIVE ORDER
             GOVERNING DISCLOSURE OF DISCOVERY MATERIALS

        Pursuant to Rule 16 of the Federal Rules of Criminal Procedure, the United States

of America (the “government”) hereby files this unopposed motion for a protective order

governing discovery materials in this case. In support thereof, the government states as

follows:

        1.     Defendant Wilhan Martono has been charged in a 28-count indictment with

Promotion and Facilitation of Prostitution and Reckless Disregard of Sex Trafficking in

violation of 18 U.S.C. § 2421A; Conspiracy to Engage in Interstate and Foreign Travel

and Transportation In Aid of Racketeering Enterprises in violation of 18 U.S.C. § 371;

Interstate and Foreign Travel and Transportation in Aid of Racketeering Enterprises—

Facilitating Prostitution in violation of 18 U.S.C. § 1952(a)(3)(A); and Laundering of

Monetary Instruments in violation of 18 U.S.C. § 1956(a)(1)(B)(i). The indictment

alleges that Martono created, owned, and operated a network of websites, including

cityxguide.com (“CityXGuide”), that promoted and facilitated prostitution and sex

trafficking across the United States.




Unopposed Motion for a Protective Order
Governing Disclosure of Discovery Materials—Page 1
   Case 3:20-cr-00274-N Document 17 Filed 07/29/20             Page 2 of 4 PageID 319



       2.      The government has prepared a large volume of discovery in this case to

facilitate production to the defendant. The government also anticipates producing an

even larger volume of discovery to the defendant after the forensic processing of the

servers that were seized pursuant to a federal warrant at the time of the defendant’s arrest.

       3.      The discovery in this case includes a large volume of digital evidence that

may contain personal identifying information of victims, including names, addresses, and

photographs of driver’s licenses. The discovery in this case also includes a large volume

of sexually explicit photographs, including photographs of minor sex trafficking victims.

       4.      To ensure compliance with the government’s discovery obligations,

expedite the exchange of discovery material between the parties, and facilitate the timely

resolution of this case, the government seeks to disclose discovery to the defendant

pursuant to the attached protective order (the “Protective Order’).

       5.      Pursuant to Federal Rule of Criminal Procedure 16(d)(1), this Court has

authority to enter a protective order governing the discovery process upon a showing of

good cause. See also Alderman v. United States, 394 U.S. 165, 185 (1969) (“[T]he trial

court can and should, where appropriate, place a defendant and his counsel under

enforceable orders against unwarranted disclosure of the materials which they may be

entitled to inspect.”).

       6.      Here, there is good cause for this Court to issue the Protective Order

because doing so will expedite disclosure of discovery to the defendant by eliminating

the need for the government to perform a document-by-document evaluation and


Unopposed Motion for a Protective Order
Governing Disclosure of Discovery Materials—Page 2
   Case 3:20-cr-00274-N Document 17 Filed 07/29/20               Page 3 of 4 PageID 320



redaction of the discovery materials to protect personal identifying information and other

sensitive information.

       7.      Notwithstanding the entry of the Protective Order, the government intends

to make certain discovery materials available for the defendant’s inspection on a Do Not

Release (“DNR”) basis, including materials that may contain photographs of minor sex

trafficking victims.

       8.      The government has conferred with counsel for the defendant, who

confirmed that the defendant does not object to the entry of the Protective Order, and that

both defendant and his counsel agree to abide by its terms.

       9.      Accordingly, the government respectfully moves this Court to enter the

attached Protective Order to facilitate the timely production of discovery in this case.



                                               Respectfully submitted,

                                               ERIN NEALY COX
                                               UNITED STATES ATTORNEY


                                               /s/ Rebekah Ricketts
                                               REBEKAH RICKETTS
                                               Texas Bar No. 24074883
                                               Assistant United States Attorney
                                               1100 Commerce Street, Third Floor
                                               Dallas, Texas 75242-1699
                                               Telephone: 214-659-8744
                                               Facsimile: 214-659-8800
                                               Email: rebekah.ricketts@usdoj.gov




Unopposed Motion for a Protective Order
Governing Disclosure of Discovery Materials—Page 3
   Case 3:20-cr-00274-N Document 17 Filed 07/29/20               Page 4 of 4 PageID 321



                            CERTIFICATE OF CONFERENCE

       I hereby certify that, on July 28, 2020, I conferred with Peter Barrett, counsel for

the defendant, who indicated that the defendant is not opposed to the relief sought in this

motion.


                                               /s/ Rebekah Ricketts
                                               REBEKAH RICKETTS
                                               Assistant United States Attorney




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 29, 2020, a true and correct copy of this motion was

served on all counsel electronically through ECF.

                                               /s/ Rebekah Ricketts
                                               REBEKAH RICKETTS
                                               Assistant United States Attorney




Unopposed Motion for a Protective Order
Governing Disclosure of Discovery Materials—Page 4
